Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Kopchik on 7/2/2021.
The application has been amended as follows: 
In the Claims:
1. (Currently Amended) An encoder, comprising:
      processing circuitry; and
      memory, wherein
      using the memory, the processing circuitry:
                encodes and reconstructs an image to generate a reconstructed image;
                determines a gradient directionality of a current block in the reconstructed image;
                interpolates a pixel located outside a referable region including the current block, the interpolated pixel being located outside of the referable region so as to be aligned along a predetermined direction with one or more pixels of the current block, the predetermined direction being the determined gradient directionality of the current block or a direction vertical to the determined gradient directionality of the current block; and
                 applies a filter to the current block using the interpolated pixel,
                 wherein the processing circuitry determines the gradient directionality of the current block by (i) for each of a plurality of sub-blocks of the current block, deriving a local gradient of an image included in the sub-block and (ii) comparing directions of the local gradients derived for the plurality of sub-blocks of the current block, and
wherein the processing circuity (i) determines a gradient activity of the current block using the directions of the local gradients derived for the plurality of sub-blocks of the current block, and (ii) selects an interpolation method for interpolating the pixel located outside the referable region from among a plurality of interpolation methods using the determined gradient directionality of the current block and the determined gradient activity of the current block.

2. (Cancelled)

3. (Currently Amended) The encoder according to claim 1
	the processing circuity determines the interpolation method according to a class categorized using the determined gradient directionality of the current block.

10. (Currently Amended) A decoder, comprising:
	processing circuitry; and
	memory, wherein
	using the memory, the processing circuitry:
                  reconstructs an encoded image to generate a reconstructed image;
                  determines a gradient directionality of a current block in the reconstructed image;
                  interpolates a pixel located outside a referable region including the current block, the interpolated pixel being located outside of the referable region so as to be aligned along a predetermined direction with one or more pixels of the current block, the predetermined direction being the determined gradient directionality of the current block or a direction vertical to the determined gradient directionality of the current block; and
                 applies a filter to the current block using the interpolated pixel,
                 wherein the processing circuitry determines the gradient directionality of the current block by (i) for each of a plurality of sub-blocks of the current block, deriving a local gradient of an image included in the sub-block and (ii) comparing directions of the local gradients derived for the plurality of sub-blocks of the current block, and
wherein the processing circuity (i) determines a gradient activity of the current block using the directions of the local gradients derived for the plurality of sub-blocks of the current block, and (ii) selects an interpolation method for interpolating the pixel located outside the referable region from among a plurality of interpolation methods using the determined gradient directionality of the current block and the determined gradient activity of the current block.

11. (Cancelled)

12. (Currently Amended) The decoder according to claim 10 
	the processing circuity determines the interpolation method according to a class categorized using the determined gradient directionality of the current block.

19. (Currently Amended) An encoding method, comprising:
	encoding and reconstructing an image to generate a reconstructed image;
	determining a gradient directionality of a current block in the reconstructed image;
	interpolating a pixel located outside a referable region including the current block, the interpolated pixel being located outside of the referable region so as to be aligned along a predetermined direction with one or more pixels of the current block, the predetermined direction being the determined gradient directionality of the current block or a direction vertical to the determined gradient directionality of the current block; and
	applying a filter to the current block using the interpolated pixel,
             wherein the gradient directionality of the current block is determined by (i) for each of a plurality of sub-blocks of the current block, deriving a local gradient of an image included in the sub-block and (ii) comparing directions of the local gradients derived for the plurality of sub-blocks of the current block, and
              wherein the encoding method further comprises:
              determining a gradient activity of the current block using the directions of the local gradients derived for the plurality of sub-blocks of the current block; and 
selecting an interpolation method for interpolating the pixel located outside the referable region from among a plurality of interpolation methods using the determined gradient directionality of the current block and the determined gradient activity of the current block.

20. (Currently Amended) A decoding method, comprising:
	reconstructing an encoded image to generate a reconstructed image;
	determining a gradient directionality of a current block in the reconstructed image;
	interpolating a pixel located outside a referable region including the current block, the interpolated pixel being located outside of the referable region so as to be aligned along a predetermined direction with one or more pixels of the current block, the predetermined direction being the determined gradient directionality of the current block or a direction vertical to the determined gradient directionality of the current block; and
              applying a filter to the current block using the interpolated pixel,
              wherein the gradient directionality of the current block is determined by (i) for each of a plurality of sub-blocks of the current block, deriving a local gradient of an image included in the sub-block and (ii) comparing directions of the local gradients derived for the plurality of sub-blocks of the current block, and
              wherein the decoding method further comprises:
              determining a gradient activity of the current block using the directions of the local gradients derived for the plurality of sub-blocks of the current block; and 
              selecting an interpolation method for interpolating the pixel located outside the referable region from among a plurality of interpolation methods using the determined gradient directionality of the current block and the determined gradient activity of the current block.

21. (Cancelled)

22. (Cancelled)
Allowable Subject Matter
Claims 1, 3 5-10, 12 and 14-20  allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.